AFTER REMAND FROM ALABAMA SUPREME COURT
L. CHARLES WRIGHT, Retired Appellate Judge.
The decision of this court heretofore entered, having been reversed by the Alabama Supreme Court on July 17, 1992, 603 So.2d 1045, and the case remanded to this court for further proceedings, it is now the judgment of the court that the judgment of the Circuit Court of Baldwin County is in all respects affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED ON REMAND.
All the Judges concur.